DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 08 April 2022 is acknowledged.
Claim(s) 1-17 is/are allowable. The restriction requirement of between Groups I and II , as set forth in the Office action mailed on 18 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claim(s) 18-20, directed to the method of use are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bridget Hayden on 26 May 2022.

2. (Currently Amended) [[An]] The apparatus with the injection device according to claim 1, wherein conductive areas on fastening points of two housing-like shells are electrically connected when the shells are applied to the housing causing the energy storage to power the electronic assembly.
3. (Currently Amended) [[An]] The apparatus with the injection device according to claim 1, wherein the electronic assembly comprises a timer which is started upon the electronic assembly being activated 
4. (Currently Amended) [[An]] The apparatus with the injection device according to claim 3, wherein the timer is set to a time limit corresponding to an expected service lifetime of the injection device.
5. (Currently Amended) [[An]] The apparatus with the injection device according to claim 4, further comprising one or both of a display or a communication module operatively connected to the electronic assembly, wherein upon reaching the time limit of the timer one or both of the display or the communication module may be activated for status signaling of the injection device.
6. (Currently Amended) [[An]] The apparatus with the injection device according to claim 1, wherein the electronic assembly further comprises a sensor module and a communication circuit or a communication module for communicating with external devices.
7. (Currently Amended) [[An]] The apparatus with the injection device according to claim 6, wherein the communication module is a wireless communication module, selected from the group consisting of a WLAN or Bluetooth module or GSM 
8. (Currently Amended) [[An]] The apparatus with the injection device according to claim 6, wherein the communication circuit is a RFID or NFC circuit.
9. (Previously Presented) [[An]] The apparatus with the injection device according to claim 1, wherein at least one of the housing-like shells comprises an acoustic pattern sensor operatively connected to the electronic assembly.
10. (Currently Amended) [[An]] The apparatus with the injection device according to claim 9, wherein the acoustic pattern sensor is a microphone configured to recognize at least one acoustic pattern associated with a discharging mechanism state of an injection device.
11. (Currently Amended) [[An]] The apparatus with the injection device according to claim 10, wherein at least one of the housing-like shells comprises a display for signaling at least one discharging mechanism state.
12. (Currently Amended) [[An]] The apparatus with the injection device according to claim 9, wherein the acoustic pattern sensor is configured to recognize [[if]] when the injection device is used for an injection, [[if]] that the injection device is triggered or [[if]] that the injection process is completed.
13. (Currently Amended) [[An]] The apparatus with the injection device according to claim 9 wherein the acoustic sensor is arranged in a hollow space between the housing and the housing-like shells.
14. (Currently Amended) [[An]] The apparatus with the injection device according to claim 1, wherein once the electronic assembly is activated 
15. (Currently Amended) [[An]] The apparatus with the injection device according to claim 1, wherein at least one housing- like shell comprises an electronic circuit for unlocking of the injection device.
16. (Currently Amended) [[An]] The apparatus with the injection device according to claim 15, wherein the electronic circuit comprises communication means for receiving an unlocking command and an electromechanical actuator movably arranged on the shell and acting through an opening in the housing for unlocking of the injection device.
17. (Currently Amended) [[An]] The apparatus with the injection device according to claim 1, further comprising a temperature sensor, by which the temperature within the injection device can be monitored by the electronic assembly to determine when the drug could be damaged by thermal impact.
19. (Currently Amended) The method of claim 18, wherein [[the]] conductive areas on fastening points of two housing-like shells and in the step of attaching the plurality of housing-like shells to the housing the conductive areas are electrically connected to activate the electronic assembly.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, suggest, or otherwise render obvious an injection device which is paired to “housing-like shells” (i.e. a secondary housing) which is formed with corresponding holding elements on respective portions of the housing-like shells to provide for engagement between the shells with blocking components provided therewith to prevent disengagement of the holding elements, whereby the shells have an electronic subassembly which is caused to be activated by attachment of the shells to the housing of the injection device. The closest analogous prior art has been made of record on the attached PTO-892. The prior art teaches various accessory devices (e.g. monitoring components, needle assemblies, drug vial/cartridges, carrying cases) which carry electrical components which are configured to activate various electronic assemblies upon attachment to the syringe – however these configurations do not describe such electric components in association with a housing-like shell assembly which has corresponding holding devices and blocking devices configured to permit assembly of the housing like shells by prevent the disengagement of the housing-like shells – as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/26/2022